DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Dolan US 2005/0258520 and Ushiyama US 2011/0186901 does not anticipate or renders obvious the claimed invention:
A device having a first terminal portion includes a first-terminal-portion back surface exposed from the resin back surface and extending to the resin side surface, the first-terminal-portion back surface being flush with the mounting-portion back surface, the second terminal portion includes a second-terminal-portion back surface exposed from the resin back surface and extending to the resin side surface, the second-terminal- portion back surface being flush with the mounting-portion back surface, the first terminal portion includes a first-terminal-portion end face exposed from the resin side surface in a manner such that the first-terminal-portion end face as a whole is 2Application No.: 16/573,244 In response to the final Office Action dated June 1, 2021 spaced apart from the two edges of the resin side surface, the first-terminal-portion end face being connected to the first-terminal-portion back surface, the second terminal portion includes a second-terminal-portion end face exposed from the resin side surface in a manner such that the second-terminal-portion end face as a whole is spaced 
Dolan shows in fig.1,4,5, a semiconductor device comprising: a semiconductor element (108); a first lead (102) including a mounting portion on which the semiconductor element (108) is mounted and a first terminal portion (117) connected to the mounting portion (102); and a sealing resin  (132) covering the semiconductor element (108) and a portion of the first lead, wherein the mounting portion (102) includes a mounting-portion front surface and a mounting-portion back surface that are opposite to each other in a thickness direction (front and back surface of 102), the semiconductor element (108) being mounted on the mounting-portion front surface (102 front side), the sealing resin (132) includes a resin front surface, a resin back surface and a resin side surface, the resin front surface and the resin back surface being opposite to each other in the thickness direction, the resin side surface connecting the resin front surface (132) and the resin back surface (132).
	Dolan does not explicitly discloses the claim limitations highlighted above.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1, 3-20 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813